Citation Nr: 0101795	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  94-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
myositis of the erector spinae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from December 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

During the pendency of the appeal, the Board Member who 
conducted the appellant's personal hearing in August 1993 left 
the Board and therefore, will not be able to participate in 
deciding the appeal.  The appellant's most recent 
correspondence with the Board on this matter, received in 
January 2001, reflects his desire to appear at a new hearing 
before a member of the Board at the RO.  By statute, the 
appellant is entitled to a hearing before a member of the 
Board who ". . . will make [the] final determination in the 
claim."  38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  
Accordingly, the RO should provide the appellant an 
opportunity to present testimony before a Travel Board in 
connection with the claim on appeal.  38 C.F.R. § 20.704(a) 
(2000).

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the appellant's 
request of January 2001, to schedule a 
personal hearing at the RO before a 
member of the Board.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


